251 F.2d 655
Irene HILL, Administratrix of the Estate of Benjamin Hill, Deceased, Appellant,v.WATERMAN STEAMSHIP CORPORATION.
No. 12329.
United States Court of Appeals Third Circuit.
Argued January 9, 1958.
Decided February 6, 1958.

Martin Vigderman, Philadelphia, Pa. (Abraham E. Freedman, Milton M. Borowsky, Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellant.
Harrison G. Kildare, Philadelphia, Pa. (Rawle & Henderson, Thomas F. Mount, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This case is squarely ruled against the appellant by our prior decisions in Klingseisen v. Costanzo Transp. Co., 3 Cir., 1939, 101 F.2d 902, and Curtis v. A. Garcia y Cia., 3 Cir., 1957, 241 F.2d 30. We are, however, urged by the appellant to overrule those cases and now hold that the admiralty doctrine of comparative negligence is to be applied in a suit under the Pennsylvania Wrongful Death Act, 12 P.S. § 1601 et seq., for the death of a longshoreman on board a vessel in the port of Philadelphia instead of the Pennsylvania contributory negligence rule. We are satisfied, however, that the cases cited were correctly decided and we will accordingly follow and apply the rule laid down in them.


2
The judgment of the district court will be affirmed.